        Case 2:18-cv-01228-HB Document 127 Filed 01/16/20 Page 1 of 3




                      IN mE UNITED STATES DISTRICT COURT
                   FORTHE EASTERN DISTRICT OFl>ENNSYLVANIA


WARREN HILL, LLC,
                               Plaintiff,                       No. 2:18·01228-HB



SFR EQUITIES, LLC.
                               Defendant


                                             ORDER

        NOW, on this l(o t/J,cy of~~, 2020, upon consideration of Plaintiff'
Warren Hill~ LLC's Motion to Enter a Chatging Order and Motion for Injunctive Relief, and via

consent of the parties, it is HEREBY ORDERED that the MotiQDS are GRANTED as follows:

        1.     Defendant's limited liability company interests in Vendor Assistance Program,

LLC ('"'V AP'') and Bluestone Capital Markets, LLC t'BCM") shall be charged with ,payment of

the Judgment doQkefed in the above-captioned case plus interest in accordance with

Pennsylvania law and the Court 9S inherent.powers;

       2.      The partfes agree thatf subject to a mutually agreeable escrow agreement

consistent with the Judginent docketed in the above-captioned case, any (a) distributkms, (b)

return of contribution&, (c) repayment of any loans or other obligations~ or (d) other payments

whatsoever that Defendant is otherwise entitled to receive from VAP -0r BCM shall be deposited

into an escrow acc,ount at a mutually agreeable depository institution;

       3.      It shall be the joint and several obligation of Defendant, VAP~ and BCM to pay all

sucl1 distributions. return of contributions, repayment of Joans or other obligations, and other

payments over to the escrow accou,nt;
..          Case 2:18-cv-01228-HB Document 127 Filed 01/16/20 Page 2 of 3




             4..     The funds held in the escrow account pursuant to Paragraphs 1-3 of this Order

     shall rernafn in such account pending the exhaustion of all appellate rights 0£ eithtlr party and

     shall be released consistent with the escrow agreement referenced mParagraph 2;

             5.      Defendant. or EUlY other person who assumes responsibility for the management of

     any of the limited liability companies in which Defendant has an in~res~ shall provide Plaintiff,

     bi-monthly on the 5th day of the month following the end of each bi-monthly period, the :first

     report being due on Mareh S) 2020, an accounting of (a) VAP'°s «nd '.BCM~s cash receipts and

     cash disbursements with respect to disfributi:ons, paymentsi or return of contributions to their

     members or affiliate~ which shall clearly identify the recipient and purpose of each disbursement
     and (b) the release of atty funds .subject to Paragraph 2 of the Court's Judgment (D.E. 111 if 2),

     including the release date, the corresponding amount of the release~ the trust fr<lm wl1ich the

     funds were released, and thexecipient(s) of any such funds;

            6.      Defendant is enjoinetl and prohibited from disguising, concealing, transferring,

     conveying, assigning, spending, pledging,, encumbering, distributing, dispersing, dissipating, or

     otherwise disposing ofany ass~ts;

            7.      Within five days of the acquisition by D.efendant, by any mean$, of any ownet"Ship

     or othe1· intetest in any ,limited liability   company~ partnership~   corporation, or othe.r entity,

     Defertdant shall notify Plaintiff of such acquisition, which notice shall clearly identify the assets

     acquired, :from wham such assets were acquired, and any consideration relating tllereto;

            8.      This Order shall ,berleemed served on VAP and BCM, upon entry of the Order;
       Case 2:18-cv-01228-HB Document 127 Filed 01/16/20 Page 3 of 3




        9.      This Order is without prejudice to either party's other rights and remedies with

respect to the collection or defense of the Judgment, inciuding the right to seek such further relief

as each party believes it is entitled.



                                                      BY THE COQRT:




                                                     Harvey Bartle III
                                                     United Stales Dl.stri
